      Case: 3:20-cv-00182-JJH Doc #: 20 Filed: 08/24/20 1 of 4. PageID #: 111




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Kathryn Lehsten,                                              Case No. 3:20-cv-182

                        Plaintiff,

        v.                                                    MEMORANDUM OPINION
                                                                  AND ORDER

The University of Toledo, et al.,


                        Defendants.


                                      I.     INTRODUCTION

        Defendants the University of Toledo and Wendy F. Davis have filed a motion to dismiss

Counts I, III, and IV of Plaintiff Kathryn Lehsten’s First Amended Complaint, arguing those counts

are barred by the doctrine of sovereign immunity. (Doc. No. 14). Lehsten filed a brief in

opposition. (Doc. No. 15). Defendants filed a brief in reply. (Doc. No. 16). After obtaining leave,

Lehsten filed a sur-reply brief. (Doc. No. 19). She also filed a motion to amend her complaint,

(Doc. No. 17), which Defendants have not opposed. For the reasons stated below, Defendants’

motion to dismiss is denied and Lehsten’s motion to amend is granted.

                                       II.    BACKGROUND

        Lehsten was employed as a medical assistant in a clinic at the University of Toledo Medical

Center (“UTMC”). A few months after she started working at UTMC, Lehsten began experiencing

migraines, which ultimately resulted in her being diagnosed with Chiari malformation. (Doc. No. 4

at 3). Once eligible, she began taking intermittent leave under the Family and Medical Leave Act
      Case: 3:20-cv-00182-JJH Doc #: 20 Filed: 08/24/20 2 of 4. PageID #: 112



(“FMLA”) when her symptoms flared up. She alleges Defendants improperly disciplined her for

missing work due to her FMLA-qualifying condition, including by placing her on a corrective action

plan that required her to reduce her use of sick time. Lehsten asserts she was terminated in January

2018 as the result of attendance points which accumulated due to her need to take time off work to

address her symptoms. (Doc. No. 4 at 4-5). She was later rehired at UTMC but subsequently fired

by her previous supervisor, allegedly because “she was not a ‘team player,’” though Lehsten asserts

this merely was a pretext for Defendants’ discriminatory motive. (Id. at 5).

        Lehsten asserts claims for interference with her FMLA rights (Count I), retaliation for use of

her FMLA rights (Count II), disability discrimination in violation of Ohio Revised Code § 4112.02

(Count III), and retaliation for engaging in protected activity and opposing discriminatory treatment

in violation of Ohio Revised Code § 4112.02(I) (Count IV).

                                          III.    STANDARD

        A party may move to dismiss claims alleged against it for lack of subject matter jurisdiction

by filing a motion under Rule 12. Fed. R. Civ. P. 12(b)(1). As a general rule, courts lack jurisdiction

over claims against a State unless the State has waived its sovereign immunity as to that claim. Nair

v. Oakland Cnty. Cmty. Mental Health Auth., 443 F.3d 469, 473–74 (6th Cir. 2006); Ernst v. Rising, 427

F.3d 351, 358 (6th Cir. 2005).

        Rule 15 provides a party may amend its pleadings once as a matter of course within 21 days

of serving the pleading or, if a responsive pleading is required, 21 days after service of a responsive

pleading. Fed. R. Civ. Pro. 15(a)(1). “In all other cases, a party may amend its pleading only with

the opposing party’s written consent or the court’s leave. The court should freely give leave when

justice so requires.” Fed. R. Civ. Pro. 15(a)(2). “In the absence of any apparent or declared reason –

such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue of


                                                    2
       Case: 3:20-cv-00182-JJH Doc #: 20 Filed: 08/24/20 3 of 4. PageID #: 113



allowance of the amendment, futility of amendment, etc. – the leave sought should, as the rules

require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Head v. Jellico Hous. Auth.,

870 F.2d 1117, 1123 (6th Cir. 1989). “Notice and substantial prejudice to the opposing party are

critical factors in determining whether an amendment should be granted.” Hageman v. Signal L. P.

Gas, Inc., 486 F.2d 479, 484 (6th Cir. 1973).

                                            IV.      ANALYSIS

        Defendants argue Counts III and IV must be dismissed because the State of Ohio has not

waived its sovereign immunity as to such claims except in the Ohio Court of Claims. (Doc. No. 14

at 4-6). Lehsten agrees and requests that her state-law claims be dismissed without prejudice so she

may pursue them in the Court of Claims. (Doc. No. 15 at 2).

        Defendants also argue Count I must be dismissed because it includes a claim for monetary

damages and the State of Ohio has not waived sovereign immunity as to claims for monetary

damages under the FMLA. (Doc. No. 14 at 7-10). Lehsten disputes this, asserting that her limited

references in “benefits” in her complaint do not constitute a claim for monetary damages. (Doc.

No. 15 at 8). Instead, Lehsten argues, she seeks only equitable and prospective relief, which fall

outside of the sovereign-immunity bar. See Crugher v. Prelesnik, 761 F.3d 610, 614 (6th Cir. 2014);

Carten v. Kent State Univ., 282 F.3d 391, 396 (6th Cir. 2002).

        In her opposition brief, Lehsten requested leave to amend her complaint if I agreed with

Defendants’ monetary-damages argument and concluded Count I requested more than equitable

relief. (Doc. No. 15 at 11). After Defendants filed their reply brief, Lehsten filed a motion for leave

to amend her complaint. (Doc. No. 17). Lehsten proposes to remove the references to “benefits”

and also to delete Counts III and IV. (See Doc. No. 17-1). Defendants have not opposed Lehsten’s

motion.




                                                     3
      Case: 3:20-cv-00182-JJH Doc #: 20 Filed: 08/24/20 4 of 4. PageID #: 114



       Lehsten’s proposed second amended complaint resolves the issues raised by Defendants’

motion to dismiss, and Defendants have not indicated they would suffer any prejudice if I were to

grant her motion to amend. Hageman, 486 F.2d at 484. I conclude Lehsten’s proposed amendments

are proper and therefore grant her motion to amend.

                                        V.     CONCLUSION

       For the reasons stated above, Defendants’ motion to dismiss, (Doc. No. 14), is denied, and

Plaintiff’s motion to amend, (Doc. No. 17), is granted. The Clerk of Courts is instructed to file

Plaintiff’s proposed second amended complaint on the docket.

       So Ordered.

                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                  4
